SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G (Rule 13d-102) Information to be Included in Statements Filed Pursuant to Rule 13d-1(b), (c) and (d) and Amendments Thereto Filed Pursuant to Rule 13d-2(b) Under the Securities Exchange Act of 1934 (Amendment No. 9) Himax Technologies, Inc. (Name of Issuer) Ordinary Shares, par value US$0.3 per share (Title of Class of Securities) 43289P106 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d – 1(b) o Rule 13d – 1(c) x Rule 13d – 1(d) SCHEDULE 13G CUSIP No.43289P106 Page 2of9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Jordan Wu 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of China Number of Shares Beneficially Owned By Each Reporting Person With 5 SOLE VOTING POWER 70,358 (See item 4) 6 SHARED VOTING POWER 28,181,114 (See item 4) 7 SOLE DISPOSITIVE POWER 70,358 (See item 4) 8 SHARED DISPOSITIVE POWER 28,181,114 (See item 4) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 28,251,472 (See item 4) 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.3% (See item 4) 12 TYPE OF REPORTING PERSON IN 2 CUSIP No. 43289P106 Page3 of9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Arch Finance Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands Number of Shares Beneficially Owned By Each Reporting Person With 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.7% 12 TYPE OF REPORTING PERSON CO 3 CUSIP No. 43289P106 Page4of9 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Shu Chuan Investment Co., Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Republic of China Number of Shares Beneficially Owned By Each Reporting Person With 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.5% 12 TYPE OF REPORTING PERSON CO 4 Item 1(a).Name of Issuer. Himax Technologies, Inc. Item 1(b).Address of Issuer’s Principal Executive Offices. The address of the principal executive offices of Himax Technologies, Inc. is No. 26, Zih Lian Road, Sinshih District, Tainan City 74148, Taiwan, the Republic of China. Item 2(a).Name of Person Filing. Jordan Wu Arch Finance Ltd. Shu Chuan Investment Co., Ltd. Item 2(b).Address of Principal Business Office or, if None, Residence. The address of the principal business office of Jordan Wu is No. 26, Zih Lian Road, Sinshih District, Tainan City 74148, Taiwan, the Republic of China. The address of the principal business office of Arch Finance Ltd. is Akara Building, 24 De Castro Street, Wickhams Cat I, Road Town, Tortola, British Virgin Islands. The address of the principal business office of Shu Chuan Investment Co., Ltd. is No.22, Hefeng 3rd Rd., Xindian Dist., New Taipei City 231, Taiwan, the Republic of China. Item 2(c).Citizenship. Jordan Wu is a citizen of the Republic of China. Arch Finance Ltd. is incorporated under the laws of the British Virgin Islands. Shu Chuan Investment Co., Ltd. is incorporated under the laws of the Republic of China. Item 2(d).Title of Class of Securities. Ordinary Shares, par value US$0.3 per Share (the “Shares”). 5 Item 2(e).CUSIP Number. 43289P106 Item 3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with § 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: 6 Item 4. Ownership. (a), (b) and (c) Jordan Wu directly owns 70,358 Shares, representing approximately 0.02% of the outstanding Shares.Jordan Wu beneficially owns 26,400,384 Shares and 1,780,730 Shares through Arch Finance Ltd. and Shu Chuan Investment Co., Ltd, respectively, both of which are investment companies controlled by Jordan Wu.Jordan Wu therefore may be deemed to have shared power to vote and dispose of 28,181,114 Shares.Accordingly, Jordan Wu may be deemed to beneficially own an aggregate of 28,251,472 Shares, representing approximately 8.3% of the outstanding Shares. Arch Finance Ltd. directly owns and has shared power to vote and dispose of 26,400,384 Shares, representing approximately 7.7% of the outstanding Shares as of December 31, 2014. Shu Chuan Investment Co., Ltd. directly owns and has shared power to vote and dispose of 1,780,730 Shares, representing approximately 0.5% of the outstanding Shares as of December 31, 2014. Item 5.Ownership of Five Percent or Less of the Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10.Certification. Not applicable. 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 13, 2015 By: /s/ Jordan Wu Name: Jordan Wu ARCH FINANCE LTD. By: /s/ Jordan Wu Name: Jordan Wu Title: Director SHU CHUAN INVESTMENT CO., LTD. By: /s/ Jordan Wu Name: Jordan Wu Title: Director 8 Exhibit A JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendment thereto) with respect to the Shares of Himax Technologies, Inc. and further agree that this agreement be included as an exhibit to such filing.In evidence there of, each of the undersigned hereby executed this Agreement on February 13, 2015. By: /s/ Jordan Wu Name: Jordan Wu ARCH FINANCE LTD. By: /s/ Jordan Wu Name: Jordan Wu Title: Director SHU CHUAN INVESTMENT CO., LTD. By: /s/ Jordan Wu Name: Jordan Wu Title: Director 9
